/
                      BY-LAWS OF PELMADULLASTIFTUNG



      The members of the Board of Directors of PELMADULLA STIFTUNG have decided
      the:fo!lowing internal By-Laws :




     The first beneficiary of the Foundation is HIH Ashraf PAHLAVI.


                                             Article2

     ~t ~1e time of the death of the first beneficiary, these By-Laws sbail become
     tf~changeable and the members of the Board of the FoundationshaH act in confonnity
     therewith.                                                     '

     Ally and all outstandingliabilitiesand debts of the first beneficiary at the time of her
     death shall be paid by the Foundation as the first pri.Prity.The Foundation shall use to
     iliat effect its availabl e assets.

    The following individuals shall receive from the Foundation, at the time when the
    Foundation shaJI dispose of the necessary liquid assets to make payment thereof, the
    amoun;tindicated in continuation of their names :

    1.   Mr. Giuseppe MARGIOTTA :                       USD 300'000.-
    2.   M1s. Azadeh AZARJ :                            USD 150'000.·
    3.   Mr. Gerard PERDEREAU:                          EUR      so·ooo
                                                                     ..
    4.     Mrs. Patricia PERDEREAU ;                    EUR 50'000.-
    5.    Mr. Edouardo DE LA CRUZ :                     USD      50'000,-
     6. Mrs. Magdalena ANOG:                            USD      50'000.-
     7. Mrs. Fatrna SECILMIS :                          USD      30'000.-
    -&- ?t4fs.Petr@ni.la-SAL.G-ADO:                     USD      20'000.-
     9.   Mrs.   Stella FLOREZ                          USD      20'000.-
     10. Mr. DanHlo MARTINEZ RJVERA                     USD      20'000.-
     11. Armando                                        USD       5'000.-
     lil. Ivl-,~1.a-
           1                                            USD       7'500.-
     13. Mrs. Malrnaz AFKHAMI                           USD     150'000.-
    H. ABct.-r .                                        USD     5'000.-
    I 5. Mr. Gholam Reza GOLSORK.HI                     USD 8'000'000.-        Z-
                                                                                <'




                                                                                       ~
                                                                                 I
                                                                            J.fl l          ·~
                                                                                               2


      The Foundation tor Iranian Studies shall receive from the Foundation, at the time
      wh~n it sha!I dispose of the necessary liquid assets to make payment thereof, the
      amount of USD 3'0001000.-.


                                                Article 3

     The whole of the assets remaining to the Foundation after payment of the amount~
     mentioned under article 2 hereabove and subject to !.heamount necessary to cover the
     expenses for the liquidation of the Foundation including the remuneratio1 ofits curator
     and the members of its Board of Directors shall be divided as follows among the
     beneficiaries hereunder indicated :

  / 30% to Prince Chahram PAHLAVI tt L                -
.:..)'J 10% to his spouse Princess Niloufar .r1 c..
 } ) 10% io their son Cyrus PAl-ILAVI         v, c
     ~0% te Prineess A~clch CIIJ\.FIK.
     10% to Prince Nader CHAFIK
     I 0% to Prince Dara CHAFlK
     I0% to Prince Kamran CHAFIK

    If Prince Chahram PAHLAVI should die before re.ceiving his above ,eforred share
    from the Foundation, the said share shall be split between Princess Niloufor and Prince
    Cyrus PAHLAVI equally bet\Veen them. 1f Princess Niloufar shou d die before
    receiving her above referred share from the Foundation, her share sh;1lJbe paid to
    Prince Cyrus PAHLAVI. If Prince Cyrus PAI-ILAVJ should die before receivjng his
    above referred share from the Foundation, his share shall be split betw~en his father
    and his mother equally between them.

    In the event that another beneficiary of this article 3 should die before receiving his
    above referred share from the Foundation as well as tnthe event that Pr nce Chahrarn
                                                                                1




    PAI-ILAVJ, Princess Niloufar and Prince Cyrus PAHLAVI should have, aU the three,
    died before receiving their above referred shares from t!JeFoundation, the members of
    the Board of the Foundation with the agreement of the Curator shall decide what is to
    be done with their respective shares. They shall be entirelyfree in their decision and
    shall be entitled at their choice to make additional attributions to the bendiciaries -still
    alive mentioned in this article 3 or to humanitarian institutions dedicated among other
    purposes to help children suffering from hunger in Barigladeshand Africa.


                                              A.rticle 4

   At the time of the death of the first beneficiary, the members of the ]13oard of the
   Foundation shall sell the company WANSDOWNLTD or the building v1hich belongs
   to the said company located at Beekman Place;, New York, USA. They sha!J also
   undertake the sale of any other asset which, at that time, belong lo the Jloundation in



                                                                                II
                                                                                    l
                                                                                          3


 order to provide the liqujd assets necessary 10 the implementation of the present By-
 Laws.


                                         Article S

 In any event, the running expenses of the Foundation or lhe expenses necessary in
 connectio n with the implementation of these by-laws as well as the remuneration of
 the, members of the Board of the Foundation and of its Curator slrnll be covered by the
 asset.-iof the Foundation .

 The Foundation shall indemnify and keep ham1less the Curator and the members of
 the Board of the Foundation of any and all conseguences of wha [ever nature which
 they may suffer arising out of their functions, save in the event of grave negligence on
 their part. The assets of the Foundation shall cover this oblig ation of indemnificati on.

The complete satisfaction of the Foundation's obligations under this article 5 shall
hnvc:priority on any distribution or payment by the Foundation under article 3 above.


                                        Article 6

Any beneficiary mentioned in articles 2 and/or 3 hereabove who, for any reason
                             or
whatsoever, would contest would try to contest the validity of the present by-laws
oz:tb1~amount or the sha.rewhiGhis attributed lo said beneficiary by the present by-
laws shaJI be' automatically deprived of his/her quality of beneficiary so that Che
Foundation would not pay anything to him/her anymore.




     d(L
Guido !VfEIER




Werner KEICHER                                  Date :   l 5.~ /1        +
                                                                     io-11
                                                                 I
                                              4




--
    t..t?. ~
        -- --- --
AbdolrezaANSARI                       Date:




      2
Gholam Reza G0LSOR.KHI

Approved       by    the Cura t or:



- ~                          -l
jpal/iJloz/0.10709
